Distribution Agreement Calvert Investment Distributors, Inc. Addendum to Schedule II Fees are expressed as a percentage of average annual daily net assets and are payable monthly. Distribution Fee The Calvert Fund Calvert High Yield Bond Fund Class C 0.75% Addendum to Schedule III Fees are expressed as a percentage of average annual daily net assets and are payable monthly. Service Fee The Calvert Fund Calvert High Yield Bond Fund Class C 0.25% The CALVERT FUND BY: /s/ William M. Tartikoff William M. Tartikoff Vice President and Secretary Calvert INVESTMENT DISTRIBUTORS,
